IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,658


EX PARTE GREGORY WAYNE MCAFEE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04CR1304 IN THE 212TH DISTRICT COURT

FROM GALVESTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to thirty years' imprisonment.  The Fourteenth Court of Appeals
affirmed his conviction. Mcafee v. State, No. 14-07-00078-CR (Tex. App.-Houston October 21,
2008).  
	Applicant contends that his appellate counsel failed to timely notify Applicant that his
conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
recommends that relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-07-00078-CR that affirmed his conviction in Case No. 04CR1304 from the 212th Judicial District Court of
Galveston County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.

Delivered: October 12, 2011
Do not publish